Title: From George Washington to James McHenry, 6 February 1799
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon Feby 6th 1799

Enclosed are sundry letters which have come to my hands, requesting Appointments in the Army of the United States.
You will observe that all these letters, excepting one, are from foreigners; and as I presume it is a principle pretty well established, that it would be improper to admit persons of this description into our Army, unless it is a few Characters well skilled as Engineers or Artilleriests, I have sent those to your Office that may go into the proper channel for applications, and not rest in my hands.
The name of John Cooper, the writer of one of the enclosed letters, was not among those handed on to me from your office—You will see what he says on the subject of an appointt and will know whether the recommendations he mentions have been sent to you, and how far he may have a chance for an appointt from any vacancy, if he shd be found deserving. With due consider[atio]n &c. I have the Honor &c.

Go. W.

